DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinata (US Publication No.: US 2008/0246741 A1).
Regarding Claim 1, Hinata discloses a touch control screen (Figure 8), wherein, said touch control screen comprising
A display panel (Figure 8, display panel 2B),
A touch control panel (Figure 8, touch control panel 40B),
A frame disposed between the display panel and the touch control panel (Figure 8, frame 45);
A cavity is formed by the frame together with the display panel and touch control panel (Figure 8, cavity where element 50 is disposed); and
The cavity is filled with a non-solid medium (Figure 8, non-solid medium 50; Paragraph 0147).

Regarding Claim 2, Hinata discloses the touch control screen according to claim 1, wherein the non-solid medium satisfies the properties of: a refractive index of 1.3 to 1.8 (Paragraph 0148), and a light transmittance ≥ 90% (Paragraphs 0147-0148 disclose translucency and non-solid medium materials which are known to have a light transmittance greater than 90%).

Regarding Claim 5, Hinata discloses the touch control screen according to claim 1, wherein, the frame is prepared by applying frame adhesive according to a preset shape (Paragraph 0083).

Regarding Claim 6, Hinata discloses the touch control screen according to claim 5, wherein, the frame adhesive comprises an optical adhesive (Paragraph 0095).

Regarding Claim 7, Hinata discloses the touch control screen according to claim 1, wherein, said cavity has a height of .3 to 5mm (Paragraph 0147 discloses a thickness of .5 mm). 

Regarding Claim 11, Hinata discloses a touch control apparatus (Figure 8), wherein, the touch control apparatus comprises the touch control screen according to of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hinata in view of Masuda et al (US Publication No.: US 2019/0276717 A1, “Masuda”).
Regarding Claim 3, Hinata discloses the touch control screen according to claim 1.
Hinata fails to disclose that the non-solid medium satisfies the properties of” a viscosity < 2000 mPa●S, and stable performance at temperature of -40°C to 100°C.
However, Masuda discloses a similar screen comprising a non-solid medium that satisfies the properties of” a viscosity < 2000 mPa●S, and stable performance at temperature of -40°C to 100°C (Masuda, Paragraph 0321; Paragraph 0341).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Hinata to include a particular non-solid medium as disclosed by Masuda. One would have been motivated to do so for the purpose of achieving high optical transparency (Masuda, Paragraph 0196). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hinata in view of Rissling et al (US Publication No.: US 2004/0150064 A1, “Rissling”).
Regarding Claim 4, Hinata discloses the touch control screen according to claim 1.
Hinata fails to disclose that said non-solid medium has a filling volume Vnon-solid medium satisfying: Vnon-solid medium = Vcavity x (1-K), in which, Vcavity represents the volume of the cavity, and K represents the expansion coefficient of the non-solid medium.
Rissling also fails to explicitly disclose that a non-solid medium has a filling volume Vnon-solid medium satisfying: Vnon-solid medium = Vcavity x (1-K), in which, Vcavity represents the volume of the cavity, and K represents the expansion coefficient of the non-solid medium. However, Rissling discloses the general environment of reducing volume of a non-solid medium within a cavity based on an expansion coefficient (Rissling, Paragraph 0029). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a non-solid medium has a filling volume Vnon-solid medium satisfying: Vnon-solid medium = Vcavity x (1-K) is the result-effective variable, and when this volume is optimized to the appropriate value within the specified parameters of a given device, the recognized results of  reduced stress within a display are realized. While Rissling does not directly disclose that a non-solid medium has a filling volume Vnon-solid medium satisfying: Vnon-solid medium = Vcavity x (1-K), Rissling does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Rissling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a non-solid medium has a filling volume Vnon-solid medium satisfying: Vnon-solid medium = Vcavity x (1-K) for the purpose of reducing stress within a display and ensuring good interlinking with superjacent materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871